 

 

 

 

U.S. DISTRICT COURT |
NORTHERN DISTRICT OF TEXAS |
FILED |
IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS DEC - 3 2019
AMARILLO DIVISION
UNITED STATES OF AMERICA § — — court |
§ Deputy |
Plaintiff, § —
§
Vv. § Criminal Action No. 2:19-CR-00102-Z-BR
§
SARAH BETH GOSSELIN (1) §
§
Defendant. §

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On November 18, 2019, the United States Magistrate Judge issued a Report and
Recommendation Concerning Plea of Guilty (“Report and Recommendation”) in the above
referenced cause. Defendant Sarah Beth Gosselin filed no objections to the Report and
Recommendation within the fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court
independently examined all relevant matters of record in the above referenced cause—including
the elements of the offense, Factual Resume, Plea Agreement, and Plea Agreement Supplement—
and thereby determined that the Report and Recommendation is correct. Therefore, the Report and
Recommendation is hereby ADOPTED by the United States District Court. Accordingly, the Court
hereby FINDS that the guilty plea of Defendant Sarah Beth Gosselin was knowingly and
voluntarily entered; ACCEPTS the guilty plea of Defendant Sarah Beth Gosselin; and
ADJUDGES Defendant Sarah Beth Gosselin guilty of Count Two in violation of 18 U.S.C. § 1470.

Sentence will be imposed in accordance with the Court’s sentencing scheduling order.

SO ORDERED, December 3, 2019.

Yh feowad ——
LZ

MATTHEW KACSMARYK '
wy ED STATES DISTRICT JUDGE

 
